DETAILED ACTION
This action is in reply to the submission filed on 11/05/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 7 and 16, and amendments to claims 1, 10 and 12 are acknowledged.
Claims 1-6, 8-15 and 17-18 are currently pending and have been examined under the effective filing date of 9/02/2019.
	Allowable Subject Matter
Claims 1-6, 8-15 and 17-18 are allowed.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding the prior art rejections, no prior art, including Barnet, Tkachencko, Goldstein or Wang, or non-patent literature has been found that matches the inversely proportionally scaling of the vector as seen in the independent claims, wherein the determining of the product area from the vector and the total weight comprises: 
inversely proportionally scaling the vector using the total weight; 
and adding the scaled vector to the previous coordinates of the center of gravity to determine a location where at least one of the plurality of goods was removed or added from the display area.
The closest non-patent literature that reads on the Application is Yu, Calculation and accuracy analysis of center of gravity of payload rack. Yu teaches measuring the center of gravity of a payload rack, but not using a inversely proportionally scaled vector.
The closest prior art are as follows: Barnet et al. (Pub. No. US 2019/0104864 A1) teaches identifying the location of a product on a shelf using load sensor data. Tkachenko et al. (Pub. No. US 2014/0316561 A1) teaches dividing shelfs to distinguish different products from each other. Goldstein et al. (Patent No. US 10,318,917 B1) teaches a weight sensor is positioned at each of the four corners of a shelf and locating the change in inventory location by using vector values. Finally, Wang (Pub. No. US 2018/0340856 A1) teaches using the formula X=(W3+W4)*b/(W1+W2+W3+W4) to determine the center of gravity of an item.  None of the references above or in combination teach using an inversely proportionally scaled vector to determine the change in location of an item. In summation, Applicant’s claims are distinct from the closest prior art and non-patent literature.  For these reasons, prior 103 rejections regarding 1-6, 8-15 and 17-18 are overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629